DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
	back side (18); top side (22); folded position (94); and control stick (118).  
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “109” in Fig. 5 should be --104--.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities:
on page 5, line 12 “drive 106 chain” should be --drive chain 106--; and
on page 5, line 28, “control stick 188” should be --control stick 118--. 
Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art does not disclose or fairly suggest, at least the following claimed elements in addition to all of the other limitations and elements: the wheelchair including a chair base having sides that form an open topped inner compartment and a front side footrest aperture; a chair seat including: a chair back that is pivotally supported to the back side of the base adjacent the top side; a seat bottom having a seat hinge coupled to the top side of the base adjacent to its front side; a footrest having a hinge coupled to the left and right sides of the base and selectively covering the footrest aperture; and electric drivetrain; and a lift piston coupled to the seat bottom and moving the pivoting seat bottom.  
The closest prior art reference includes U.S. Pat. Pub. No. 2017/0095381 which discloses a wheelchair having a front pivoting seat bottom and tilting seat back, but does not provide for the recited hinged footrest that selectively covers a footrest aperture in a front side of the chair base or the electric drivetrain; and U.S. Pat. Pub. No. 2020/0030167 which discloses a motorized wheelchair including an occupant lifting feature, but does provide for the recited seat bottom pivoting relative to the rest of the base. 

Conclusion
This application is in condition for allowance except for the following formal matters: amending the drawings (or claims) to correct for the missing claimed limitation and addressing the objections to the typographical errors in the specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. The prior art made of record in the accompanying PTO Form 892 and not relied upon is considered pertinent to applicants disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVE CLEMMONS/Primary Examiner, Art Unit 3618